DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-5 are objected to because of the following informalities:
In claim 3, line 2, “homogenization of the alloy” should read –homogenizing the alloy–.
In claim 4, line 2, “hot or cold plastic deformation” should read –hot or cold deforming–.
In claim 5, line 2, “by powder metallurgy” should read –by a powder metallurgy process–.
In claim 5, line 3, “Sintering” should read –sintering–.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 7 recites the limitation “wherein the alloy has a higher resistance to corrosion in the range of 200-250°C as compared to stainless steels.” While paragraph [0066] of the published application states that the alloy has a high resistance to corrosion at 200-250°C, and paragraph [0076] of the published application states that the alloy has higher hot corrosion resistance with respect to stainless steels, the specification does not specifically describe the limitation “wherein the alloy has a higher resistance to corrosion in the range of 200-250°C as compared to stainless steels.”
Claim 8 recites the limitation “wherein the alloy has a high resistance to fatigue and/or creep in the range of 400-700°C as compared to stainless steels. While paragraph [0067] of the published application states that the alloy has a high resistance to fatigue and/or creep at 400-700°C, and paragraph [0076] of the published application states that the alloy has higher fatigue properties and higher creep strength with respect to stainless steels, the specification does not specifically describe the limitation “wherein the alloy has a higher resistance to corrosion in the range of 400-700°C as compared to stainless steels.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites a composition “consisting of” the specified composition, then recites that the “impurities comprise.” It is unclear what limitations are placed on the composition and impurities. The “consisting of” language precludes additional elements, but the comprising language allows for other elements. 
Claims 7-14 are dependent on claim 6 and are thus also rejected for the same reasons.
Claim 7 recites the limitation “wherein the alloy has a higher resistance to corrosion in the range of 200-250°C as compared to stainless steels,” which renders the claim indefinite. It is unclear whether “stainless steels” is referring to any two or more stainless steels, or referring to all stainless steels (i.e., the alloy has a higher resistance to corrosion in the range of 200-250°C than all stainless steels). Examiner suggests that claim 7 be amended to recite the actual corrosion resistance measurements or be canceled.
Claim 8 recites the limitation “wherein the alloy has a higher resistance to fatigue and/or creep in the range of 400-700°C as compared to stainless steels,” which renders the claim indefinite. It is unclear whether “stainless steels” is referring to any two or more stainless steels, or referring to all stainless steels (i.e., the alloy has a higher resistance to fatigue and/or creep in the range of 400-700°C 
Claim 9 recites a composition “consisting of” the specified composition, then recites that the “impurities comprise.” It is unclear what limitations are placed on the composition and impurities. The “consisting of” language precludes additional elements, but the comprising language allows for other elements. 
Claim 10 recites a composition “consisting of” the specified composition, then recites that the “impurities comprise.” It is unclear what limitations are placed on the composition and impurities. The “consisting of” language precludes additional elements, but the comprising language allows for other elements. 
Claim 14 recites the limitation “the turbomachine of claim 13, the turbomachine being a gas turbine or a steam turbine,” which renders the claim indefinite. Claim 13 recites “the turbomachine being a centrifugal compressor or a centrifugal pump.” It is unclear how the turbomachine may be a centrifugal compressor or a centrifugal pump and at the same be a gas turbine or steam turbine. It would appear that Applicant intended for claim 14 to be dependent on claim 12.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 recites the limitation “the turbomachine of claim 13, the turbomachine being a gas turbine or a steam turbine,” and claim 13 recites “the turbomachine being a centrifugal compressor or a centrifugal pump.” Claim 14 fails to further limit claim 13, because it would not appear possible for a turbomachine to be both “a gas turbine or a steam turbine” and also “a centrifugal compressor or a centrifugal pump” at the same time. It would appear that Applicant intended for claim 14 to be dependent on claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappuccini et al. (WO 2015/197751), hereinafter “Cappuccini.”
Regarding claim 1, Cappuccini teaches a component of a turbomachine, turbomachine, and process for making the same. (Title). Cappuccini teaches a composition that falls within the claimed composition. (Page 5:23-6:12). Each element range is identical to that claimed, except Cappuccini teaches a narrower Ni range (35-37%) than is claimed (34-38%). This meets the claimed composition.
Cappuccini teaches melting the composition through vacuum induction melting or electric arc furnace, refining by argon oxygen decarburization, vacuum induction degassing and pouring, or vacuum oxygen decarburization, and re-melting through electro-slag re-melting or vacuum arc re-melting. (Page 6:13-22). This satisfies the melting, refining, and re-melting limitations of steps a, b, and c.
Cappuccini teaches heat treatment to induce solubilization through at least one heat cycle at 1020-1150°C, followed by fast cooling in liquid or gas media. (Page 13:27-14:6). This temperature range is identical to that claimed in step d.
Cappuccini teaches ageing at 710-780°C for 4-8 hr. and letting the alloy cool to room temperature in air. (Page 14:9-17). The duration of 4-8 hr disclosed by Cappuccini falls within the claimed range of 2-20 h. The ageing temperature range of 710-780°C disclosed by Cappuccini is just outside of the instantly claimed range of 600-700°C as claimed. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note for example, paragraph [0038] of the published application and the instant claim 6 recite that the component produced by the instant process has a hardness value of 29-33HRC. Cappuccini teaches a max hardness of 34 HRC, which encompasses 29-33 HRC. (Page 13:24-27).

	As to claim 4, Cappuccini teaches that the alloy resulting from homogenization treatment (corresponding to instant step d’) and before heat treatment (corresponding to instant step d) is subjected to a step of hot or cold plastic deformation through at least one plastic deformation cycle. (Page 13:18-26).
As to claim 5, Cappuccini teaches that the resulting alloy is further atomized to produce powder and then is treated by powder metallurgy such as CIP, MIM, sintering, HIP, or MIM & HIP process. (Page 15:14-20.) These are identical to the methodologies claimed.
 As to claim 6, Cappuccini teaches a component of a turbomachine and a process for making the same. (Title). Cappuccini teaches that the component is made of an alloy having a chemical composition that satisfies the ranges recited in claim 6, as set forth regarding claim 1 above. (Page 5:23-6:12). Note that claim 6 recites the same composition ranges as claim 1. Cappuccini teaches a max hardness of 34 HRC, which encompasses the claimed range of 29-33 HRC. (Page 13: 24-27). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding the limitation “obtainable by the process of claim 1,” renders the claim indefinite, because it is unclear whether or not the component is actually produced by the process of claim 1, as discussed in the above rejection under 35 U.S.C. 112(b). Furthermore, the limitation “obtainable by the process of claim 1” is a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable 
As to claim 7, Cappuccini teaches that the alloy has high resistance to corrosion at high temperature in the range of 200-250°C. (Page 10:3-4). Cappuccini also teaches that the alloy has a higher hot corrosion resistance with respect to stainless steels. (Page 15:11-12).
As to claim 8, Cappuccini teaches that the alloy has high resistance to fatigue and/or creep at high temperature in the range of 400-700°C. (Page 10:5-6). Cappuccini also teaches that the alloy has higher fatigue properties and higher creep strength with respect to stainless steels. (Page 15:9-12).
As to claim 9, Cappuccini teaches an alloy composition that is identical to that claimed. (Page 10: 7-23).
	As to claim 10, Cappuccini teaches an alloy composition that is identical to that claimed. (Page 11:13-29).
	As to claim 11, Cappuccini teaches an alloy composition that is identical to that claimed. (Page 12:1-15).
	As to claim 12, Cappuccini teaches a component that obviates the component recited in claim 6, as set forth regarding claim 6 above. Cappuccini also teaches a turbomachine comprising at least one of said component. (Page 6:23-24). 
.
Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive.
Applicant argues that currently amended claim 1 reciting “ageing by heating to a temperature of 600-700°C” distinguishes over Cappuccini (WO 2015/197751), which discloses ageing at 710-780°C. 
In response, Examiner notes that the ageing temperature range of 710-780°C disclosed by Cappuccini is just outside of the instantly claimed range of 600-700°C as claimed. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note for example, paragraph [0038] of the published application and the instant claim 6 recite that the component produced by the instant process has a hardness value of 29-33HRC. Cappuccini teaches a max hardness of 34 HRC, which encompasses 29-33 HRC. (Page 13:24-27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY M LIANG/Examiner, Art Unit 1734